Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Status of Claims
Claims 1-3, 5, 8-10, 14, 17-18 and 21 are pending.  Claim 21 is newly added.  Claims 1, 10,  and 17 stand amended. 
Priority
Instant application 16214132, filed 12/9/2018 claims benefit as follows:

    PNG
    media_image1.png
    75
    339
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 10/20/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
In view of Applicant amendment, the rejection of record has been reconsidered but is maintained for at least the following reasons.  Applicant argument from 9/14/2022 has been considered but is not found to be persuasive for at least the following reasons.  The amended claims allows one of Ar1 and Ar2 to be a substituted biphenyl or substituted phenyl.  This allows for a carbazole substituent or a phenyl ring and carbazole as a substituent.  In the structure in the rejection, below 2-19 for example contains a substituted biphenyl where the substituent is a carbazole ring.  The remainder of Ar1 and Ar2 is represented by Ar1-Ar5.  In the case of 2-19, the compound is a positional isomer of AR-5.  The FR group is allowed to be Formula-3-3.  In the case of 2-19 for example, the compound is a formula having the phenyl ring attached as allowed by the claim.  Thus, the difference is one of positional isomers.  Thus, the rejection is maintained but the previous rationale is changed in view of amendment.  The current rationale is based on a positional isomer rationale.

Claim Objections
Claim 1, 10 and 17 are objected to because of the following informalities:  The AR1- AR5 nomenclature is capitalized in the new amendment whereas in the chemical structure of the claim the nomenclature is not all capitalized.  Appropriate correction is required.


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016072690 (“the ‘690 publication”).
The ‘690 publication teaches:
Example 1 Blue organic electroluminescent device (hole transport layer)
An organic electroluminescent device was manufactured according to a conventional method using the compound of the present invention as a hole transport layer material. First, 4,4 ', 4''-Tris [2-naphthyl (phenyl) amino] triphenylamine (hereinafter abbreviated as "2-TNATA") was vacuum-deposited on the ITO layer (anode) formed on the organic substrate. After the hole injection layer was formed, the mixture of the present invention was vacuum deposited to a thickness of 60 nm on the hole injection layer to form a hole transport layer. Subsequently, a light emitting layer having a thickness of 30 nm was deposited on the hole transport layer by doping 9,10-di (naphthalen-2-yl) anthracene or BD-052X (Idemitsukosan) as a dopant at 95: 5 weight on the hole transport layer. . Subsequently, (1,1'-bisphenyl) -4-oleito) bis (2-methyl-8-quinolineoleito) aluminum (hereinafter abbreviated as "BAlq") was vacuum-deposited on the light emitting layer to a thickness of 10 nm. A hole blocking layer was formed, and tris (8-quinolinol) aluminum (hereinafter abbreviated as "Alq 3 ") was vacuum deposited to a thickness of 40 nm on the hole blocking layer to form an electron transport layer. Thereafter, LiF, which is an alkali metal halide, was deposited to a thickness of 0.2 nm to form an electron injection layer, and then an Al was deposited to a thickness of 150 nm to form a cathode, thereby manufacturing an organic electroluminescent device.

Thus, the ‘690 publication teaches two electrodes one being ITO (indium, tin) and a second electrode of aluminum.  The device has a hole transport region and an emission layer and an electron transport region.  See also device figure image 1.
Further, the ‘690 publication teaches species as hole transport compounds.
For example, the ‘690 publication teaches:

    PNG
    media_image2.png
    106
    125
    media_image2.png
    Greyscale
.
	With respect to 2-19, FR = [Formula 3-2], c = 0; Ar1 = heteroaryl group having 5 to 12 carbon atoms for forming a ring, a = 0; Ar2 = substituted biphenyl group.
	Thus with respect to structure, the ‘690 publication fails to teach an anticipatory structure.
	However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at position isomer of 2-19 wherein the fused 3 membered ring containing a sulfur is connected to a different carbon atom in the ring.    One skilled in the art would have been motivated by the fact that structurally similar compounds are expected to have similar properties.  Further, each subgenus 1-2 to 1-4 suggest positional isomerism in that L1 to L3 can connect to different positions on the fused ring.   
	The ‘690 publication teaches many layers as possibilities (see diagram and discussion relating to figure 1).
The ‘690 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2016072690 (“the ‘690 publication”) in view of US-20130235552 (“the ‘552 publication”).
The ‘690 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.  Further, the ‘690 publication teaches dopants in the emission layer in an electronic device.
The ‘690 publication fails to teach or suggest a pyrene compound in the emission layer.
The ‘552 publication teaches:
[0341] As the dopant, known fluorescent dyes such as a perylene derivative and a pyrene derivative are usable. When the light emmision layer is a phosphorescent type, a complex type compound typified by tris(2-phenylpyridine) iridium, bis(2-phenylpyridine) (acetylacetonate) iridium, and bis(2,4-dofluorophenylpyridine) (picolinate) iridium is cited.

	In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known dopant in an emission layer for another.  The primary reference teaches using dopants in for example, example 1, and the ‘552 publication teaches that pyrene is known to be a dopant in an emission layer in the same field of electronic materials.  One would predict that pyrene could function as a dopant.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim Objections
Claims 5, 9, 14, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622